EXHIBIT 99.2 MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 The following Management’s Discussion and Analysis (“MD&A”) provides information that management believes is relevant to an assessment and understanding of the consolidated financial condition and results of operations of Mercator Minerals Ltd. (“Mercator”, “the Company”, “us”, “we” or “our”) and its subsidiaries. The MD&A of financial position and results of operations should be read in conjunction with Mercator’s unaudited condensed consolidated interim financial statements and the related notes for the period ended September 30, 2011, which are prepared in accordance with International Accounting Standard (“IAS”) 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”), as well as the Company’s 2010 Annual Consolidated Financial Statements and the MD&A, which were prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Unless otherwise noted, all currency amounts are in United States dollars and all tabular amounts are in millions. This MD&A has been prepared as of November 14, 2011. Additional information, including our Annual Consolidated Financial Statements, Annual Information Form, and MD&A for the year ended December 31, 2010, is available on SEDAR at www.sedar.com. For a discussion of the Company’s adoption of International Financial Reporting Standards (“IFRS”), refer to page 25 of this MD&A. This MD&A contains “forward-looking information and statements” that are subject to risk factors set out under the caption “Cautionary Note Regarding Forward-Looking Information”. The reader is cautioned not to place undue reliance on forward-looking statements. THIRD QUARTER HIGHLIGHTS AND SIGNIFICANT ITEMS · During the quarter, the Company completed construction of the Phase 2 mill expansion at its Mineral Park mine “(Mineral Park”) and despite the production interruptions associated with construction, Mineral Park had another strong quarter of copper and molybdenum production. Copper production totalled 10.5 million pounds (9.4 million pounds in concentrates and 1.1 million pounds of cathode copper) and 2.0 million pounds of molybdenum in concentrates. · The Company also achieved improved copper and molybdenum recoveries and increased mill throughput. Recoveries were 77.2% for copper and 76.6% for molybdenum and mill throughput averaged a record of 36,151 tons per day (tpd) for the period. Subsequent to the end of the third quarter of 2011, as the Phase 2 expansion was ramping up, mill throughput for the month of October averaged over 47,000 tpd. · Net income was $106.8 million ($0.43 per share) for the quarter as compared to a net loss of $70.7 million (loss of $0.36 per share) for the comparable quarter of 2010. Adjusted net income* was a loss of $3.0 million ($nil per share) as compared to adjusted net income of $7.4 million ($0.04 per share) for the same quarter of 2010. - 1 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 · Revenues were $64.0 million for the quarter, an increase of $13.2 million, or 26%, over the comparable quarter of 2010. · Total cash costs* in the quarter were $2.49 per pound for copper in concentrate and $10.99 per pound for molybdenum in concentrate, or 11% higher and 8% lower, respectively than the second quarter of 2011. · Earnings from operations were $6.3 million (10% of total revenues), representing a $3.8 million decrease, or 38% decrease, over the comparable quarter of 2010. · Cash flows from operating activities were $23.2 million $0.09 per share*(basic) for the quarter, compared to $14.2 million or $0.07 per share* (basic) for the comparable quarter of 2010. · Capital expenditures of $19.3 million for the quarter primarily included $11.8 million for the Phase 2 mill expansion and $6.6 million for the natural gas turbine installation at Mineral Park. The turbine was placed into service on August 15, 2011. Phase 2 mill expansion construction was completed during the third quarter of 2011 with throughput approaching the design rate of 50,000 tpd at the end of the third quarter of 2011. Three Month Overview September 30 Gross sales revenue ($ millions) Copper in concentrate produced (lbs millions) Total cash cost* per pound of copper in concentrate produced ($) Cathode copper produced (lbs millions) Total cash cost* per pound of cathode copper produced ($) Total copper produced (lbs millions) Total cash cost* per pound of copper produced ($) Molybdenum in concentrate produced (lbs millions) Total cash cost* per pound of molybdenum in concentrate produced ($) Copper sold (lbs millions) Molybdenum sold (lbs millions) Net income/(loss) for the period ($ millions) Earnings/(loss) per common share ($) Cash flow from operating activities ($ millions) Cash, restricted cash & short-term deposits ($ millions) *These are alternative performance measures.Please see “Alternative Performance Measures” section on page 21 below. - 2 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 Mineral Park Phase 2 Expansion Update The construction of the Phase 2 expansion project bringing milling capacity to 50,000 tpd was completed during the third quarter of 2011. Current status as of November 14, 2011 is as follows: · The second crusher was placed in service on September 30, 2011. · The 37 megawatt gas turbine generator construction and testing was completed on August 12, 2011 with commercial operation commencing on August 15, 2011. · Phase 2 ball mills installation is complete. · Phase 2 rougher flotation cells installation is complete. · The waterline and well construction is complete with all wells energized during the period. · The Company is expecting an additional $4.7 million of capital expenditures in the second quarter of 2012 related to the gas turbine, primarily for the expenditures required to interconnect to the local power grid. · With the completion of the Phase 2 mill expansion at the end of the third quarter 2011, throughput averaged over 47,000 tpd during the month of October 2011, well on its way to the targeted rate of 50,000 tpd. · The third quarter of 2011 was a watershed period of transition for the Company. The focus of the quarter was ensuring the successful completion of Phase 2, which increased copper production levels and costs. The focus of subsequent quarters is to improve operating efficiencies at Mineral Park, which should increase throughput rates to greater than 50,000 tpd, increase recoveries and lower the mine’s production costs per pound sold. OVERVIEW The Company is a natural resource company engaged in the mining, development and exploration of its mineral properties in the United States of America and Mexico. The Company’s principal assets are its 100% owned Mineral Park mine, a producing copper/molybdenum mine located near Kingman, Arizona, its 100% owned El Pilar (“El Pilar”) copper exploration and development project located in Northern Mexico, and its 100% owned El Creston (“El Creston”) molybdenum exploration and development project located in Northern Mexico. The Company acquired 100% of the shares of Mineral Park Inc. which holds Mineral Park from Equatorial Mining North America, Inc. in 2003. El Pilar was acquired in 2009, through the acquisition of Stingray Copper Incorporated. El Creston was acquired in June 2011, through the acquisition of Creston Moly Corporation. Mineral Park Mine Since 2009, the Company has completed construction, commissioning and commercial production of the Phase 1, Phase 1.5 and Phase 2 mill expansions at Mineral Park which were designed to increase mill capacity from 25,000 tpd to 50,000 tpd. This included the completion and - 3 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 commissioning of the Phase 2 expansion of the mine and plant processing facilities in September of 2011 which was the final step to increasing ore throughput to 50,000 tpd. This has resulted in a substantial increase in copper and molybdenum production and unit cost of sales are anticipated to decrease on a go forward basis as operations are optimized. For the three months ended September 30, 2011, Mineral Park produced 10.5 million pounds of copper and 2.0 million pounds of molybdenum. The Company’s estimate for copper and molybdenum production for 2011 is as follows: (in millions of pounds) Copper Molybdenum Actual 1st quarter 2011 2nd quarter 2011 3rd quarter 2011 Forecast 4th quarter 2011 Total forecast 2011 On October 24, 2011, the Company provided the following production guidance for Mineral Park for the years 2012-2016. Five-year Operating Plan Forecast Production Copper in concentrate (million lbs) Cathode copper (million lbs) Total Copper (million lbs) Molybdenum in concentrate (million lbs) Silver (000 ounces) Copper equivalent(1)(million lbs) Milled tons (million tons) Copper grade (%) Molybdenum grade (%) Copper recoveries (%) Molybdenum recoveries (%) Copper equivalent calculated using a molybdenum/copper ratio of 5.98 used in the 2006 technical report. - 4 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 The Company expects to provide further details on fiscal 2012 guidance early in the first quarter of 2012, including production, cash costs and capital expenditures. El Pilar On November 9, 2011, the Company received and filed the El Pilar Project 2011 Feasibility Study Update, a Canadian Securities Administrators National Instrument 43-101 Standards for Disclosure of Mineral Projects (“NI 43-101”) compliant technical report for the El Pilar project on SEDAR (www.sedar.com). The El Pilar Feasibility Study supported the development of a robust economically feasible copper project at the Company’s wholly owned El Pilar project in northern Mexico. The Base Case(1)of the El Pilar Feasibility Study indicated: · Net present value (“NPV”) after-tax, discounted at 8%, of $335.3 million. · Internal rate of return (“IRR”), after-tax, of 35.7%. · Payback period of 1.7 years. · Life-of-mine (“LOM”) average annual production of 73.0 million pounds of copper cathode, with copper cathode production averaging 78.7 million pounds in the first five years. · Expected average life of mine total cash operating costs are $1.37 per pound of payable copper, average $1.27 per pound in the first five years, and $0.94 per pound in the first year. · Initial capital of $245.0 million, excluding working capital but including a contingency of $29.9 million. · 12-year mine life, with total estimated copper production of 881.7 million pounds. · Mining and stacking of run-of-mine material at an average LOM rate of 52,000 tonnes per day, 47,000 tonnes per day in the first five years. · Favorably located relative to existing infrastructure. (1)Base Case at $3.83/lb. copper price per pound Year 1, $3.44/lb. Year 2, $3.14/lb. Year 3 and $2.60/lb. for the remaining life of mine, averaging $2.82/lb. copper over the life of mine. All calculations are Base Case except where otherwise specified. The Feasibility Study builds on an earlier feasibility study completed in 2009 by Stingray Copper Inc., prior to acquisition of Stingray Copper Inc. by the Company. Since the 2009 feasibility study, considerable work has been done to optimize the El Pilar project, both operationally and economically. For the El Pilar Feasibility Study, the leach pad and SX/EW facilities were relocated and redesigned, additional metallurgical work was done to better forecast copper recovery and acid consumption, and a larger (1,300 tonnes per day) acid plant was adopted to better meet forecast acid requirements. The El Pilar project is designed to be an open pit operation using conventional drilling, blasting, and loading utilizing diesel hydraulic shovels, followed by truck haulage. Run-of-mine (“ROM”) material will be mined and stacked on a leach pad. Copper cathode would be produced from the oxide copper ore by acid leaching and SX/EW processing to produce an average of 73.0 million - 5 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 pounds of copper in cathodes per year for the life of the mine, or approximately 33,100 metric tonnes of copper cathode annually. A majority of the power required by the El Pilar project would be produced as a by-product of the sulphur burning acid plant, with backup and additional power requirements supplied by a power line connecting to the national grid. El Creston El Creston is an advanced development-stage molybdenum and copper project located in Sonora, Mexico. Based on a December 2010 preliminary economic assessment (“PEA”) study, the El Creston project is expected to generate an average annual production of approximately 23.9 million pounds of molybdenum in concentrate and approximately 16.0 million pounds of copper in concentrate over a 13 year mine life. The PEA, which used price assumptions of $15.00 per pound of molybdenum and $2.60 per pound of copper, also indicated that the project could generate a NPV8% of $562 million and an IRR, after tax, of 22.3%. The Company expects a feasibility study and to file a NI 43-101 technical report on El Creston in the next several months, after which a decision on the development timetable for the El Creston project will be made. CRESTON MOLY On June 22, 2011, the Company purchased all the outstanding common shares of Creston Moly Corp (“Creston Moly”) for a total purchase consideration of $155.5 million. The consideration paid to acquire Creston Moly was comprised of $23.6 million in cash, 43,051,904 common shares of the Company valued at $118.6 million based on the June 22, 2011 closing price of the Company shares, 2,241,024 Mercator options valued at $3.6 million and 4,294,296 Mercator warrants valued at $5.8 million.The vested Mercator options and warrants were issued to replace existing vested Creston Moly options and warrants. In addition, the total purchase consideration included: transaction cost incurred by the Company of $3.2 million and the fair market value of the Creston Moly shares owned by the Company of $0.7 million. The Company, through Creston Moly, owns a 100% interest in El Creston, an advanced development-stage moly-copper project located in Sonora, Mexico. Mercator believes that the addition of a world-class development asset like El Creston is a strong step towards achieving its strategy of creating a strong intermediate base metals company with an attractive growth profile. SUMMARIZED FINANCIAL RESULTS The following table presents our unaudited quarterly results of operations for each of the last eight quarters. This data has been derived from our interim consolidated financial statements, which in our opinion include all necessary adjustments, consisting solely of normal recurring adjustments, for the fair presentation of such information. The unaudited quarterly results should be read in conjunction with our annual audited consolidated financial statements for the years ended December 31, 2010 and 2009. - 6 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 (in millions, except per share amounts) Three Months Ended Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 2010 (1) 2009 (2) Revenues Copper sold (pounds) (3) Molybdenum in concentrate sold (pounds) (4) Average realized copper price $ Average realized molybdenum price $ Average COMEX copper price $ Average Molybdenum spot price $ Earnings (loss) from operations ) Unrealized gain (loss) on derivative instruments ) ) ) - - Unrealized gain (loss) on stock purchase warrants ) ) ) - Net income (loss) Net income (loss) per share ) Cash flow from operating activities ) - Cash and cash equivalents (including restricted cash) Total assets These amounts have been restated in accordance with IFRS and reflect changes as per Note 4 of the condensed consolidated interim financial statements. These figures are reported in accordance with Canadian GAAP. The Company’s copper concentrate sales are recognized at the LME monthly average prices for quotational periods M+1 or M+4 (at the buyer’s declaration) with assemblage of agreed upon lot sizes, approximately 5,000 wet metric tons (wmt). Current destinations include China through the port of Guaymas, Mexico and to Hayden and Miami, Arizona. The Company is responsible for freight, insurance, smelting, documentation fees and refining costs. Current off-take agreements with metal brokers include 40,000 wmt per year in years 2011-2012 and 70,000 dry metric tons (dmt) in 2011-2017. The Company’s molybdenum concentrate sales are recognized at worldwide oxide prices less broker discounts at the time of delivery to the buyer. Concentrate sales are FOB mine site. Current off-take agreement is an Evergreen Contract for 100% of molybdenum production, with terms and conditions reviewed on an annual basis. REVIEW OF FINANCIAL RESULTS The Company’s only operating property is the Mineral Park Mine in Kingman, Arizona. For the nine months ended September 30, 2011, the Company reported consolidated net income of $124.6 million, or $0.57 per share, compared to a consolidated net loss of $59.1 million, or ($0.30) per share, for the nine months ended September 30, 2010. Consolidated earnings from operations were $33.3 million for the nine months ended September 30, 2011 compared to consolidated earnings from operations of $15.2 million for the comparable period in 2010. For the three months ended September 30, 2011, the Company reported a consolidated net income of $106.8 million, or $0.43 per share, compared to a consolidated net loss of $70.7 million, or ($0.36) per share, for the three months ended September 30, 2010. Consolidated earnings from operations were $6.3 million for the three months ended September 30, 2011 compared to earnings from operations of $10.1 million for the comparable period in 2010. Our consolidated net income was significantly impacted by the factors discussed in the following paragraphs. - 7 - MERCATOR MINERALS LTD. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Nine Months Ended September 30, 2011 OPERATING REVENUES AND EXPENSES (in millions) Nine Months Ended September 30 Three Months Ended
